Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2006

Hazard v. Samuels
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3127




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hazard v. Samuels" (2006). 2006 Decisions. Paper 108.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/108


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             CLD-40
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 06-3127
                                       ___________

                                 RONALD L. HAZARD,
                                              Appellant

                                             v.

                       WARDEN CHARLES E. SAMUELS, JR.;
                         UNITED STATES OF AMERICA
                           ______________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                               (D.C. Civil No. 06-cv-01833)
                      District Judge: Honorable Jerome B. Simandle
                               ________________________

                       Submitted For Possible Summary Action
                      Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 9, 2006

                Before: RENDELL, SMITH and COWEN, Circuit Judges

                               (Filed: December 11, 2006)



                               OPINION OF THE COURT


PER CURIAM

       Ronald L. Hazard appeals from an order of the United States District Court for the

District of New Jersey denying his petition for a writ of habeas corpus for lack of
jurisdiction.

        In 1995, Roland A. Hazard pleaded guilty before the U.S. District Court for the

District of Connecticut to two counts of conspiracy to possess with intent to distribute

cocaine in violation of 21 U.S.C. § 846. The District Court sentenced Hazard to 235

months incarceration. Hazard challenged the calculation of his sentence on direct appeal.

The Second Circuit Court of Appeals affirmed. See United States v. Hazard C.A. No. 95-

1062.

        On April 16, 2006, Hazard filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 in the District of New Jersey challenging his sentence as unconstitutional.1

Hazard asserted that his sentence is unconstitutional because the District Court

determined the length of his sentence based on a drug quantity that was not specified in

the indictment, admitted to in the guilty plea, or found beyond a reasonable doubt by a

jury. Although Hazard did not specifically cite Apprendi v. New Jersey, 530 U.S. 466

(2000) and United States v. Booker, 543 U.S. 220 (2005), the District Court construed

Hazard’s petition as asserting that his sentence was unconstitutional under Apprendi and

Booker. The District Court dismissed Hazard’s petition for lack of jurisdiction.

        We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 1291 and 2253.

Our review of the District Court’s judgment is de novo. United States v. Cleary, 46 F.3d
307, 309-310 (3d. 1995).



  1
      Hazard is presently incarcerated in F.C.I. Fort Dix, New Jersey.

                                              2
       A § 2255 motion filed in the sentencing court is the presumptive means for a

federal prisoner to challenge his sentence. 28 U.S.C. § 2255; Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002). A § 2241 petition may not be entertained unless a

motion under § 2255 would be “inadequate or ineffective to test the legality of [the]

detention.” 28 U.S.C. § 2255. A § 2255 motion is not “inadequate or ineffective” merely

because the petitioner can not meet the stringent gate keeping requirements of § 2255,

Okereke, 307 F.3d at 120, or because the sentencing court does not grant relief. Cradle v.

United States ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002).

       Hazard concedes that he failed to file a motion pursuant to § 2255, but argues that

such a motion would be inadequate or ineffective pursuant to In re Dorsainvil, 119 F.3d
245, 251 (3d Cir. 1997) because of an intervening change in the law.

       We agree with the District Court that Hazard’s § 2241 petition asserts that his

sentence is unconstitutional under Apprendi and Booker. However, Hazard has not

demonstrated that § 2255 is “inadequate or ineffective.” Unlike the intervening law in In

re Dorsainvil, the decisions in Apprendi and Booker did not decriminalize the conduct for

which Hazard was convicted. See Okereke, 307 F.3d at 120-21 (finding § 2255 not

“inadequate or ineffective,” where petitioner sought to raise sentencing claim based on

the intervening decision in New Jersey v. Apprendi); see also Padilla v. United States,

416 F.3d 424 (5th Cir. 2005) (finding that a §2241 petition based on the intervening

decision in United States v. Booker does not fall within the “savings clause” of § 2255).

Furthermore, we have held that neither of the holdings in Apprendi or Booker is

                                             3
applicable retroactively to cases on collateral review. See United States v. Swinton, 333
F.3d 481, 491 (3d Cir. 2003); Lloyd v. United States, 407 F.3d 608, 613-615 (3d Cir.

2005). Accordingly, we agree with the District Court’s determination that it lacked

jurisdiction to decide Hazard’s § 2241 petition.

        Although Hazard did not file a response regarding summary action, he has filed a

document on appeal titled, “Informal Brief and Request of Initial En Banc Hearing,”and

we have considered the arguments made in that document in reaching our decision in this

matter. Hazard requests that we re-characterize his § 2241 petition and his informal brief

as a petition for writ of audita querela under 28 U.S.C. § 1651 if we conclude that relief is

unavailable under § 2241. We decline that request. The All Writs Act is a residual

source of authority to issue writs in exceptional circumstances only. Pennsylvania

Bureau of Correction v. U.S. Marshal Serv., 474 U.S. 33, 34 (1985). The United States

Court of Appeals for the Ninth Circuit has held that “[a] prisoner may not circumvent

valid congressional limitations on collateral attacks by asserting that those very

limitations create a gap in the post-conviction remedies that must be filled by the common

law writs.” United States v. Valdez-Pacheco, 237 F.3d 1077, 1080 (2001). We find the

Ninth Circuit’s reasoning persuasive. See also United States v. Baptiste, 417 f.3d 1172,

1175 (11th Cir. 2005) (holding a writ of audita querela unavailable where relief is

cognizable under § 2255). As we have determined that no substantial question is

presented in this appeal, we also decline to refer appellant’s document to the Court en

banc.

                                              4
      For the foregoing reasons, we will summarily affirm the District Court’s order

pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6.




                                           5